Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what  “a component” and “a transformer configured to convert a first voltage to a second voltage”  comprise of ? It is noted that  there are more than one transformers disclosing in  the drawings. Furthermore, It appears that “a processor” as recited in claim 1 is not a part of the wireless current sensor, therefore it is unclear what “a processor” comprises of ? Is it shown in any of drawings?
In claim 2, it is unclear what “a thermal model associated with the transformer” is .
In claim 4, it is unclear what “a thermal model” is  and how it is interrelated and associated with “a processor” as recited in claim 1? It appears that the function of “a thermal model” in this claim performs a duplicate function of the processor in claim 1.
In claim 7, it is unclear what “additional signal” comprises of? 
In claim 8, it is unclear what “additional signal” comprises of? 
In claim 11, It appears that “a processor” as recited in this  claim  is not a part of the wireless current sensor, therefore it is unclear what “a processor” comprises of ? Is it shown in any of drawings? It appears that  “a thermal model” is a physical device?, therefore  it is also  unclear what “a component” and “a thermal model” comprise of ? Are they shown in any of drawings?  
In claim 13, it is unclear  how the step of  “calculating an aging acceleration factor for insulation in the transformer based on the one or more temperature measurements” is interrelated and associated with “a processor  as recited in claim 11. 
In claim 15, it is unclear  how the step of  “determining one or more phases between the one or more current measurements and an additional one or more current measurements received from an additional wireless current sensor coupled to an additional conductor coupled to the transformer” is interrelated and associated with “a processor”  as recited in claim 11.
In claim 16, it is unclear  how the step of  “determining if the one or more current measurements are greater than a current threshold value; and sending an additional alarm to the component in response to determining that the one or more current measurements are greater than the current threshold value.
In claim 17, it is unclear what “a computer processor” and “a component” comprise of? Are they  shown in any of drawings? 
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8,10-11,13 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over  Feng et al (Pat# 10,281,338) in view of Spanier  et al (Pat# 8,160,824).
As to claim 1, Feng et al disclose a system as shown in figure 1 comprising: a transformer (12) configured to convert a first voltage to a second voltage, wherein the second voltage is output via a conductor; an intelligent electronic device (IED “) configured to detect current data associated with current conducting via the conductor; and a processor (18) configured to: receive the current data from the wireless current sensor; determine one or more temperature measurements associated with the transformer based on the current data; and send a signal to a component (monitor) in response to the one or more temperature measurements exceeding one or more respective threshold values (see column 6, lines 1-17). It is noted that Fen et al do not explicitly mention about the current wireless current sensor.
Spanier et al teach that the intelligent electronic device (IED) is a wireless device having the ability to communicate with remote computing system (see column 6, lines 3-16).
It would have been obvious and well-known in the art that the IED (26) in the device of Feng et al is a wireless current sensor as taught by Spanier et al for the purpose of remotely sending measured signals to a remote location.
As to claim 2, in the device of Feng et al in view of Spanier et al, it appears that  the processor (18)  is configured to determine the one or more temperature measurements associated with the transformer based on the current data and a thermal model (10) associated with the transformer (12).
As to claim 3, in the device of Feng et al in view of Spanier et al, the wireless current sensor (26)  is configured to couple to the conductor while the transformer outputs the second voltage.
As to claim 4, in the device of Feng et al in view of Spanier et al, Feng et al disclose a thermal model (10), wherein the thermal model is configured to calculate one or more temperature of the transformer based on at least the current data from the wireless current sensor.
As to claim 8, the processor is configured to send an additional signal (alarm) to the component in response to determining that the current data is above a threshold value.
As to claim 10,  Femg et al in view of Spanier et al disclose a system as mentioned in claim 1 but Feng et al in view of Spanier et al do not explicitly mention about energy harvesting component configured to provide power to the wireless current sensor via inductance. However, it would have been obvious for one of ordinary skill in the art to recognize that the Wireless current sensor (26) would inherently includes energy harvesting (power supply or battery) for the purpose of providing power to the wireless current sensor in order for the current sensor in working condition.
As to claim 11, the apparatus of Feng et al in view of Spanier et al as mentioned in claim 1 performs the method steps of claim 11. 
As to claim 13, the apparatus of Feng et al in view of Spanier et al as mentioned in claim 1  generating the alarm (signal).
As to claim 17, in the apparatus of Feng et al in view of Spanier et al as mentioned in claim 1 , the processor (18) would include instructions to perform the functions as recited in claim 17.
Claims 5-6  are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al in view of Spanier et al as applied to claims 1-4  above, and further in view of  Salewske et al (Pat# 8,6615,102).
As to claim 5, Feng et al in view of Spanier et al do not explicitly mention about the processor is configured to receive additional current data from an additional wireless current sensor. 
Salewske et al teach that it would have been well known to have a processor (160) for receiving additional current data from an additional wireless current (122,120)  for the purpose of monitoring more than one transformers
 It would have been obvious for one of ordinary skill in the art to have the processor to receive additional current data from an additional wireless current sensor as taught by Salewske et al  for the purpose of monitoring more than one transformers.
As to claim 6, in the device of Feng et al in view of Spanier et al, it appears that  the current data comprises a magnitude and a phase, wherein the phase is determined with respect to the additional current data.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hao et al (Pat# 11,114,858) disclose Bidirectional Capacitor Bank Control.


Dolezolek et al (PG-Pub# 2015/0311714) disclose Resilient Communication For An Electric Power Delivery System.
Georges et al (Pat#6,906,630) disclose transformer management system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867